Title: To Thomas Jefferson from Joseph Barnes, 25 October 1799
From: Barnes, Joseph
To: Jefferson, Thomas



Hamburg Octr. 25th 1799

Tho’ you will have recd. the particulars, yet revering as I do the Liberal principles of modern Philosophy—esteeming you the first Patron of these of genuine Republicanism & virtue, & of Universal Philanthropy; Should violate my feelings & do injustice to you, my most worthy friend, were I not to congratulate you & felicitate myself on the recent momentous events in favor of the principles in question.—
In Swisserland Massena, having kill’d & taken near 30,000 men & most of the Camp equipage Ammunition & Cannon has almost broken up the Austro-Russian army there—
In Holland, Brune, has completely defeat’d, & finally expell’d the English & Russians with that which ought to be the fate of all who attempt to impose fetters on those who dare to be free, disgrace and  contempt— advice being reced. that the English have compromis’d to immediately withdraw, to compensate for all the conflagrations & devastations committ’d on their part, to restore the fleet to the Dutch, & give up 8000 French Prisoners, mostly Seamen!!!—
And what completes the Triumph of the French & my exultation is, Bonaparte, having kill’d & taken, in Short; annihilated the Turkish Army who came against him in Egypt—& what is remarkable, having Left his Army triumphant & in good order he is arriv’d in France! for what, is not yet known, but no doubt on Some extra-important object; probably to resume the command in Ittally & annihilate the German Empire; while the Victorious Army in Egypt may revolutionize all Turkey, & then attack the Monster of the East whose execution is Suwarow.—
Whether these objects will be immediately effect’d or not time must demonstrate—but this in my Opinion is beyond all question, that the Fates have decree’d, which recent events demonstrate, the great Liberal principles Shall prevail; & by degrees, I hope, pervade the Universe—when the whole Human race may become one great family, Revere one great Common beneficent Parent—Nature—& only rival each other, who shall be the most useful, render most Service, or most contribute to promote the Public weal, as the only true Means of his own happiness; the primary object of all who come into existance.—
Thus contemplating ’tis with the most inexpressible pleasure I anticipate not only that the Anti-philanthropists in America must yield to the all powerful Fates—but that the rappid Strides made by them in favor of Adams attempt’d new creation in the Unit’d States, or Assumptive power, will have So open’d the Eyes of the People, that, as Soon as France is Settl’d in peace they will So Modify the Constitution of the Unit’d States as to put it out of the power of any Combination ever thereafter to Succeed in Similar objects:—by destining the President to be chosen, as the Representatives, by general Suffrage, devesting him of all negative on the Laws, & Vesting the Legislative power in one House of Representatives was made Sufficiently numerous—No Navy—No Army—but a well Arm’d and Organis’d Mass—one uniform Liberal System of Education—of Morality & Virtue thro’ out the the Union at the National expense; over which,—not fanatics, but Philsophers Should preside—&c &c
As all circumstances indicate an approaching, I hope permanent, peace between the United States & the French Nation, I anticipate with feeling Satisfaction, that as the English will of course on that event attempt to intercept our Vessels destin’d to the ports of France,  a rupture will So far take place as to give a happy pretext, as Suggest’d in my Last, of declaring null & void the infamous treaty made by Mr jay; & an opportunity as the English are now circumstanc’d of making one almost of our own diction.—
My Objects in the Useful Arts &c being necessarily Suspend’d & of course will So remain ’till the present convulsions Subside & general peace establish’d,—
Presuming on your favorable disposition, I need not re-capitulate the circumstances & motives which induced my Solicitude in the interim to be otherwise useful to my fellow citizens, & to proffer my Services as Suggest’d in my preceding Letters, but rest, assur’d, that nothing in your power has nor will be Omitt’d to promote my wishes of preferment to the office of Consul of the Unit’d States Should any Open especially in any principal port of France or the West-Indies—or Such […] you may consider me qualify’d for.—
Being only happy in proportion as I am instrumental in promoting that of other’s, particularly those whom I esteem, my highest ambition would necessarily be to demonstrate by Actions, that I was worthy of the trust confid’d to me—to merit & receive the Eclat of my fellow beings is the Summit of my wishes.—These Sentiments will ever predominate in my mind, with my first wishes for your happiness & Speedy preferment to the first Chair in the Union, my worthy friend, for the present Adieu.

Jos. Barnes


P.S. have Since made another tour up the Country—have acquir’d a tolorable knowledge of the German, & Shall Shortly of the French Language also—
The presumption, is, I Shall remain here this winter, & go into France next Spring—’tis certain the French have declar’d war against Hamburg, & Laid an embargo on all Vessels in their ports belonging to this City—’till, I Suppose it pays Millions for having given up Napper Tandy & his colleague’s which added to the immense failures here will much oppress the Citizens of Hamburg—Should you have occasion, address for me to Care of Mr Pitcairn Consul of the U.S. Hamburg—

